Citation Nr: 1812510	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for a nerve disability of the bilateral lower extremities, to include peripheral neuropathy and radiculopathy, including as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from April 1966 to January 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and January 2014 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board previously remanded this matter in February 2016 in order to schedule the Veteran for a videoconference hearing.  In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

During his August 2017 Board hearing, the Veteran suggested that his acquired psychiatric condition may be related to his service-connected disabilities.  Therefore, the Veteran's claim has been restyled as entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, including as secondary to service-connected disabilities.  Additionally, the Board notes that the Veteran's bilateral lower extremity disability has been diagnosed variously as peripheral neuropathy and radiculopathy.  Therefore, the Veteran's claim has been restyled to include both conditions, as well as the Veteran's contention that it is secondary to his service-connected diabetes mellitus.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The issues of entitlement to service connection for a nerve disability of the bilateral lower extremities and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  During the August 2017 Board hearing, prior to the promulgation of an appellate decision, the Veteran's attorney stated that he wished to withdraw from appeal the Veteran's claim as to whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the bilateral upper extremities.

2.  The January 2011 rating decision that denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities was not appealed and is final.

3.  Evidence received from the Veteran since the January 2011 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the bilateral upper extremities are met.  38 U.S.C. § 7105(b) (2), (d) (5) (2012); 38 C.F.R.  § 20.204 (2017).

2.  The January 2011 rating decision that denied service connection for peripheral neuropathy of the bilateral lower extremities is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision herein is favorable, there is no need to discuss whether VA has complied with its duties to notify and assist.  38 U.S.C. §§ 5102-5103A, 5107; 38 C.F.R. §§ 3.159, 3.326 (a).

II. Withdrawn Claim

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204 (b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, during his August 2017 Board hearing, the Veteran's attorney withdrew from appeal the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  Therefore, with respect to this claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it is dismissed.

III. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105 (c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, a January 2011 rating decision denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, based on the lack of an in-service incurrence, as well as given that the Veteran had not been diagnosed with diabetes.  The Veteran did not appeal that decision.  The pertinent evidence of record at the time of that decision included the Veteran's service treatment records (STRs) and VA treatment records.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

In March 2013, the Veteran filed a new claim of entitlement to service connection for peripheral neuropathy of the lower left extremities.  The evidence associated with the claims file since the January 2011 rating decision shows that the Veteran has been diagnosed with diabetes mellitus.  Newly associated evidence also includes a VA examination conducted in February 2016, during which the Veteran was diagnosed with lumbar radiculopathy.  Finally, the evidence also includes the transcript from the Veteran's August 2017 Board hearing, during which he testified that his lower extremity neuropathy/radiculopathy has been greatly aggravated since his diabetes diagnosis.  The Veteran also testified that he is being treated with medication specifically for diabetic neuropathy.

Overall, the Board finds that the evidence submitted since the January 2011 rating decision is new and material.  The Board notes that this evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, reopening the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.

New and material evidence having been presented, the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

As previously discussed, the Veteran was afforded a VA examination into his claimed nerve disability of the bilateral lower extremities in February 2016.  The examiner diagnosed the Veteran with lumbar radiculopathy and determined that he did not have peripheral neuropathy.  The examiner did not address previous diagnoses of record of peripheral neuropathy, nor evidence that shows the Veteran has been prescribed medication for diabetic neuropathy.  Moreover, the examination report does not adequately consider the Veteran's contention that his nerve disability is related to service, either on a direct or secondary basis.  The report does not even address whether the condition could be related to service on a direct basis.  Further, the Veteran contends that his condition has been aggravated significantly since his diabetes diagnosis.  With respect to lumbar radiculopathy, the examiner merely states in an addendum report that diabetes does not cause or aggravate lumbar radiculopathy, without providing an explanation for the conclusion.  Therefore, on remand, the Veteran must be afforded another VA examination that clarifies his diagnosis and provides a nexus opinion that adequately addresses his contentions as to aggravation.

Additionally, the record contains conflicting information concerning the Veteran's claimed acquired psychiatric disability.  The Veteran asserts that he has an acquired psychiatric disorder that is related to active service, either on a direct or secondary basis.  Specifically, the Veteran contends that he has a psychiatric disability resulting from being sent to Vietnam unprepared due to extended convalescence for a leg injury.  He also suggests that the physical limitations caused by his service-connected disabilities have caused him to be depressed.  

VA treatment records show complaints of depression starting in 2011.  In March 2012, the Veteran was afforded a VA examination in connection with his claim for PTSD, during which the examiner found that the Veteran did not have a current diagnosis of a psychiatric condition.  In June 2014, the Veteran underwent a private psychiatric examination, during which he was diagnosed with PTSD and obsessive compulsive predisposition.  The private examiner also suggested that the Veteran had depression secondary to PTSD.  In February 2014, a VA psychologist diagnosed the Veteran with unspecified depressive disorder, but did not provide a nexus opinion.  Later VA treatment records include both positive and negative screens for depression.  Given the inconsistent evidence of record, the Board finds that remand is necessary for a new VA examination to clarify the nature and etiology of the Veteran's psychiatric disability.

Furthermore, the record indicates that the Veteran is in receipt of Social Security disability benefits.  There is reason to believe that these records could be relevant in deciding his current VA appeal.  Therefore, remand is necessary in order to obtain Social Security Administration (SSA) records that may provide additional information concerning the Veteran's claimed disabilities.  

Finally, during the June 2014 private examination, the Veteran stated that he was hospitalized in Chicago for two weeks for a nervous breakdown.   However, the record is silent for evidence of such a hospitalization.  Therefore, remand is also necessary to obtain additional information concerning the nature of this hospitalization.

In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file, including any records of hospitalization in Chicago for a nervous breakdown.  All efforts to obtain additional evidence must be documented in the electronic record.  

2.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA for the Veteran.  All requests for records and their responses should be associated with the claims file.  Any records obtained should be associated with the claims file.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed nerve disability of the bilateral lower extremities, to include peripheral neuropathy and radiculopathy, including as secondary to service-connected diabetes mellitus.

After the claims file is reviewed, and for any diagnosed nerve disability of the bilateral lower extremities, the examiner should offer an opinion addressing the following question:

Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed nerve disability of the bilateral lower extremities was incurred during active service or manifested within one year of separation?

For any diagnosed bilateral nerve disability that is not found to be directly related to service, the examiner is to provide a detailed opinion concerning the following question:

Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed bilateral nerve disability was caused or aggravated (a permanent increase in severity beyond natural progress of the disease) by his service-connected diabetes mellitus?

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialists' opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist with sufficient expertise to determine the nature and etiology of all present psychiatric disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner must provide a complete rationale for all opinions expressed.  Based on the examination and a review of the record, the examiner is requested to provide the following opinions:

(a) Diagnose all psychiatric disabilities present during the appeal period.

(b) The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any in-service stressor.

(c) For each diagnosis identified other than PTSD, is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is related to any aspect of active service?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that was caused or aggravated (permanent increase in severity beyond natural progress of the disease) by his service-connected disabilities?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

4.  Then, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






